Name: Commission Regulation (EC) NoÃ 1154/2005 of 18 July 2005 amending the codes and descriptions of certain products listed in Annex I to Council Regulation (EC) NoÃ 1784/2003 on the common organisation of the market in cereals
 Type: Regulation
 Subject Matter: agricultural policy;  foodstuff;  trade
 Date Published: nan

 19.7.2005 EN Official Journal of the European Union L 187/11 COMMISSION REGULATION (EC) No 1154/2005 of 18 July 2005 amending the codes and descriptions of certain products listed in Annex I to Council Regulation (EC) No 1784/2003 on the common organisation of the market in cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products (1), and in particular Article 2(1) thereof, Whereas: (1) Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (2) contains the combined nomenclature currently in force. (2) In accordance with the outcome of the negotiations with the United States of America concluded in 1995, certain blends of residues from the manufacture of starch from maize with certain other types of residue, in particular screenings from maize and residues of maize steep-water used for the manufacture of alcohol or of other starch derived products imported into the Community were exempted from customs duty. Council Regulation (EC) No 344/96 (3) consequently incorporated into the Combined Nomenclature a subheading 2309 90 20 to classify this product separately. (3) As the result of an omission, Annex I to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (4) was not adapted accordingly. This adaptation must therefore be made, with effect from the date of application of Regulation (EC) No 1784/2003, by incorporating code CN 2309 90 20 into the list of products included in Annex I to that Regulation. (4) Regulation (EC) No 1784/2003 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for cereals, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1784/2003 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 34, 9.2.1979, p. 2. Regulation as last amended by Regulation (EC) No 3290/94 (OJ L 349, 31.12.1994, p. 105). (2) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 493/2005 (OJ L 82, 31.3.2005, p. 1). (3) OJ L 49, 28.2.1996, p. 1. (4) OJ L 270, 21.10.2003, p. 78. ANNEX ANNEX I The products referred to in Article 1(d) CN code Description 0714 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets; sago pith ex11 02 Cereal flours other than of wheat or meslin: 1102 20  Maize (corn) flour 1102 90  Other: 1102 90 10   Barley flour 1102 90 30   Oat flour 1102 90 90   Other ex11 03 Cereal groats, meal and pellets with the exception of groats and meal of wheat (subheading 1103 11), groats and meal of rice (subheading 1103 19 50) and pellets of rice (subheading 1103 20 50) ex11 04 Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading 1006 and flaked rice of subheading 1104 19 91; germ of cereals, whole, rolled, flaked or ground 1106 20 Flour, meal and powder of sago, or of roots or tubers of heading 0714 ex11 08 Starches; inulin:  Starches: 1108 11 00   Wheat starch 1108 12 00   Maize (corn) starch 1108 13 00   Potato starch 1108 14 00   Manioc (cassava) starch ex11 08 19   Other starches: 1108 19 90    Other 1109 00 00 Wheat gluten, whether or not dried 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel: ex17 02 30  Glucose and glucose syrup, not containing fructose or containing in the dry state less than 20 % by weight of fructose:   Other:    Other: 1702 30 91     In the form of white crystalline powder, whether or not agglomerated 1702 30 99     Other: ex17 02 40  Glucose and glucose syrup, containing in the dry state at least 20 % but less than 50 % by weight of fructose, excluding invert sugar: 1702 40 90   Other ex17 02 90  Other, including invert sugar and other sugar and sugar syrup blends containing in the dry state 50 % by weight of fructose: 1702 90 50   Maltodextrine and maltodextrine syrup   Caramel:    Other: 1702 90 75     In the form of powder, whether or not agglomerated 1702 90 79     Other 2106 Food preparations not elsewhere specified or included: ex21 06 90  Other   Flavoured or coloured sugar syrups:    Other 2106 90 55     Glucose syrup and maltodextrine syrup ex23 02 Bran, sharps and other residues, whether or not in the form of pellets, derived from the sifting, milling or other working of cereals ex23 03 Residues of starch manufacture and similar residues, beet-pulp, bagasse and other waste of sugar manufacture, brewing or distilling dregs and waste, whether or not in the form of pellets: 2303 10  Residues of starch manufacture and similar residues 2303 30 00  Brewing or distilling dregs and waste ex23 06 Oil-cake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of vegetables fats or oils, other than those of headings 2304 and 2305: 2306 70 00  Of maize (corn) germ ex23 08 Vegetable materials and vegetable waste, vegetable residues and by-products, whether or not in the form of pellets, of a kind used in animal feeding, not elsewhere specified or included: 2308 00 40  Acorns and horse-chestnuts; pomace or marc of fruit, other than grapes 2309 Preparations of a kind used in animal feeding: ex23 09 10  Dog or cat food, put up for retail sale: 2309 10 11 2309 10 13 2309 10 31 2309 10 33 2309 10 51 2309 10 53   Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products (1) except preparations and feedingstuffs containing 50 % or more by weight of milk products ex23 09 90  Other: 2309 90 20   Products referred to in additional note 5 to Chapter 23 of the Combined Nomenclature   Other, including premixes: 2309 90 31 2309 90 33 2309 90 41 2309 90 43 2309 90 51 2309 90 53    Other, containing starch, glucose, glucose syrup, maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55, or milk products (1), excluding preparations and feedingstuffs containing 50 % or more by weight of milk products (1) For the purposes of this subheading milk products  means products falling within headings 0401 to 0406 as well as subheadings 1702 11, 1702 19 and 2106 90 51.